

116 HR 8996 IH: Jones Act Repeal Act
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8996IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Amash introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to repeal provisions relating to transportation by water that are popularly known as the Jones Act, and for other purposes.1.Short titleThis Act may be cited as the Jones Act Repeal Act.2.Repeal of provisions popularly known as the Jones ActTitle 46, United States Code, is amended by repealing the following provisions:(1)Chapter 551, and the item relating to that chapter in the analysis at the beginning of part D of subtitle V of that title.(2)Section 12102, and the item relating to that section in the analysis at the beginning of chapter 121 of that title.